MEMORANDUM OPINION
                                           No. 04-12-00127-CR

                                       Brian Anthony HAMMON,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2011-CR-6294
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:           Phylis J. Speedlin, Justice
                   Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: April 11, 2012

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record, which was filed electronically, contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and
                                                                                     04-12-00127-CR


agreed to by the defendant; therefore, the clerk’s record supports the trial court’s certification

that defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s

counsel has filed a letter in which he states that he has reviewed the electronic clerk’s record and

can find no right of appeal for appellant; counsel concedes that the trial court’s certification

stating the defendant has no right of appeal is correct. In light of the record presented, we agree

with appellant’s counsel that the defendant has no right of appeal; therefore, Rule 25.2(d)

requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is

dismissed. See TEX. R. APP. P. 25.2(d).

                                                      PER CURIAM


DO NOT PUBLISH




                                                -2-